Citation Nr: 0308256	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  01-03 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to recognition as a surviving spouse of the 
veteran for VA death benefits purposes.

ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April to October 1945

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the appellant 
recognition as the veteran's surviving spouse for the purpose 
of VA death pension benefits.  The appellant perfected a 
timely appeal of this determination to the Board.

In her April 2001 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the appellant requested that she be afforded the 
opportunity to testify at a hearing before a Member of the 
Board (now known as a Veterans Law Judge) in Washington, DC.  
In November 2002, the Board notified the appellant that the 
hearing was scheduled to take place in March 2003.  Although 
the hearing notice was not returned as undeliverable, the 
appellant failed to report.  Since that time, there is no 
indication in the record that the appellant has requested 
that the hearing be rescheduled.  Under the circumstances, 
the Board determines that the appellant's request for a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.702 (2002).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The appellant and the veteran were married in New York in 
August 1969 and were never legally divorced.

3.  The appellant and veteran separated in mid-1970s; the 
separation was not the result of misconduct by the veteran or 
procured by him, and the separation was neither temporary nor 
ordinary.

4.  The parties did not thereafter resume a martial 
relationship and the appellant relocated to South Carolina.  

5.  The veteran's died in New York in September 1995; he had 
been a resident of a nursing home in New York since the 
1980s.

6.  At the time of the veteran's death, the appellant was 
residing in South Carolina with BM, whom she had married in 
1988, and that marriage was not annulled until April 1998.


CONCLUSION OF LAW

The appellant is not entitled to recognition as surviving 
spouse of the veteran for purposes of VA death benefits.  
38 U.S.C.A. §§ 101(3) (West 2002); 38 C.F.R. §§ 3.50, 3.52, 
3.53 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist an appellant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's claim seeking recognition as the veteran's 
surviving spouse for the purpose of VA death pension 
benefits, and that the requirements of the VCAA have in 
effect been satisfied.

The RO has attempted to uncover the pertinent details of the 
appellant's relationship to the veteran, as well as her 
marital status, both prior to and following their separation, 
which included contacting the veteran's daughter.  The 
appellant has also been provided with a statement of the case 
(SOC) and supplemental statement of the case (SSOC) that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify her of the 
evidence needed to prevail on the claim.  In a July 2001 
letter and in the SOC and SSOC, the RO notified the appellant 
of the evidence needed to substantiate her claim and offered 
to assist her in obtaining any relevant evidence.  By way of 
the aforementioned documents, the veteran was specifically 
informed of the cumulative evidence of record and gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  There is no identified evidence 
that has not been accounted for and the appellant has been 
given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time, without a prior remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of her claim as required by the VCAA or to give 
her another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any additional evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid her in substantiating her claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Background

An October 1956 hospitalization record reflects that the 
veteran was married to "AL."  Although there is no court 
decree reflecting that the veteran and AL were divorced, the 
record shows that in August 1969, the appellant and the 
veteran were married.  When he filed his application seeking 
nonservice-connected pension benefits in April 1981, however, 
the veteran identified AL as his only spouse, reporting that 
he had married her in 1955 and that they had separated in 
1963.  In June 1981, the RO granted his entitlement to these 
benefits, effective April 28, 1981.

In a July 1982 VA Form 21-6897, "Statement of Income and Net 
Worth-Disability," without identifying his former spouse(s), 
the veteran twice stated that he was divorced.  On an April 
1986 VA Form 21-6897, which was filed at the RO in May 1986, 
in the sections relating to spouse, the veteran indicated 
"none."  On a July 1987 VA Form 21-8915, "Improved Pension 
Eligibility Verification Report (Veterans With No 
Dependents)," the veteran reported that that he had been 
living in a nursing home and that he was not married, which 
according to the form meant that he was either never married 
or was divorced or widowed.  On VA Forms 21-0515, "Improved 
Pension Eligibility Verification Report (Veterans With No 
Dependents), filed in July 1988 and July 1989, the veteran 
reiterated that he was residing in a nursing home and that he 
was not married.  Thereafter, in a May 1991 letter to the 
veteran, the RO noted that he was a patient in a Medicaid-
approved nursing home and that, because he had no dependents, 
his pension was being reduced.

In addition, when completing October 1991, September and 
October 1992, and July 1993 VA Forms 21-0515, the veteran 
reiterated that he lived in a nursing home and that he was 
not married.  The Certificate of death reflects that the 
veteran died in September 1995 at age 78, that he was 
divorced, and that the informant was his daughter, BH.

In December 1998, the appellant filed a VA Form 21-534, 
"Application for Dependency and Indemnity Compensation, 
Death Pension and Accrued Benefits By a Surviving Spouse or 
Child."  On that form, the appellant identified herself as 
the veteran's surviving spouse and indicated that she had 
married the veteran in New York in August 1969 and that the 
marriage was terminated in September 1995 by the veteran's 
death.  The appellant also reported that she had remarried 
since the veteran's death.  In addition, she listed her 1988 
marriage to BM in Ridgeland, South Carolina, which she 
indicated had been ended by divorced in April 1998.  On that 
form, the appellant also stated that she had not resided with 
the veteran continuously from the date of marriage until the 
date of his death, explaining that it was due to "marital 
problems."  

In support of her application, the appellant submitted a copy 
of an August 1969 certificate showing that she and the 
veteran were married in Bronx County, New York, an April 1996 
affidavit and an April 1998 court order.  In the affidavit, 
the appellant indicated that she was the widow of the 
veteran, who had "recently died in New York."  She added 
that BH informed her that he had died with no assets, and 
stated that she waived her right to serve as Personal 
Representative of his estate, and was releasing all claims to 
his assets.  

The April 1998 court order was issued by a Family Court in 
Jasper County, South Carolina, which granted her application 
seeking an annulment of her marriage to BM.  According to the 
court order, the appellant, identified as PM (the surname 
being the same as the defendant's, BM) and BM were 
ceremonially married in 1988 in Jasper County, South 
Carolina.  In addition, it reflects that the appellant was 
previously married to CJ, from whom she was separated for 
"many years."  The appellant indicated that she assumed 
that CJ was deceased when she married BM, but was surprised 
to learn that he had not died until late 1995, when she 
received an invitation to CJ's funeral.  The order further 
states that, by that time, her marriage to BM had become 
"troubled," and PM and BM did not renew their vows or 
attempt to form a common-law marriage.  In the order, the 
court concluded that, as a matter of law, the appellant 
lacked the capacity to marry BM and that the marriage was 
ineffective and "was hereby annulled."  In addition, the 
court held that the appellant was entitled to an annulment 
because the marriage was never consummated.

In November 1999, the appellant filed another informal 
request for death pension and accrued benefits as the 
veteran's surviving spouse.  In response, in a May 2000 
letter, the RO noted that she and the veteran had not lived 
together continuously from the date of their marriage until 
the date of the veteran's death and requested that she 
provide information relating to their separation; whether she 
and the veteran intended to resume living together; the 
amounts and frequency of the veteran's contribution to her 
support; the dates and places where she and the veteran 
resided from the date of their last separation to the date of 
his death; and whether she and the veteran had applied for a 
divorce or an annulment, and if so, the results of those 
actions as well as copies of any court decrees.

In response, in a letter filed at the RO in May 2000, the 
appellant reported that she and the veteran separated while 
living in New York in the mid-1970s, but that she was unsure 
of the precise date.  In addition, she cited his jealously as 
the cause of the separation.  The appellant stated that "it 
was understood" that the veteran had to control his 
jealously before she would consider returning to their 
marriage.  In addition, she indicated that he had not 
contributed to her support during their separation.  The 
appellant also reported that there was no written agreement 
or court order governing their separation, but that they 
instead had "just separated," and had not resided together 
at any time following their separation.  Finally, she stated 
that neither she nor the veteran filed for a divorce or 
annulment to end their marriage.

In May 2000, the RO also wrote to BH and requested that she 
provide information relating to whether the veteran was 
divorced from AL; her father's marriage to the appellant; or 
any evidence relating to the appellant's separation from her 
father, to include copies of any court decrees.  To date, BH 
has not responded.

Based on the above evidence, in a July 2000 administrative 
decision, the RO concluded that the appellant was not 
entitled to VA death benefits as the veteran's surviving 
spouse.  In reaching that determination, the RO held that 
since her separation from the veteran, the appellant had 
remarried and had held herself out as the spouse of BM from 
1988 to 1998, which included three years following the 
veteran's death.

The appellant appealed, but in her October 2000 NOD and her 
April 2001 Substantive Appeal, she offered no specific 
arguments in support of this claim.  In addition, in April 
2001, the RO issued her an SOC explaining the basis of its 
denial and the provisions of the pertinent regulations.  
Further, in a July 2001 letter, the RO advised the appellant 
of the enactment of the VCAA and offered to assist her in 
substantiating her claim.  Finally, in an SSOC issued in 
September 2002, the RO confirmed and continued its denial of 
the appellant's claim and cited her failure to qualify for an 
exception for the requirement of continuous cohabitation with 
the veteran until his death, pointing out that she had 
remarried at least once, and possibly twice, since she and 
the veteran had separated.

Analysis

Governing law provides that VA dependency and indemnity 
compensation and death pension benefits may be paid to the 
"surviving spouse" of a veteran if certain requirements are 
met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2002).  A 
"surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
except where there was a separation that was due to the 
misconduct of, or procured by the veteran, without the fault 
of the spouse, and who has not remarried or has not held 
himself or herself out openly to the public to be the spouse 
of such other person, except as provided by 38 C.F.R. § 3.55.  
See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  Finally, 38 
C.F.R. § 3.55 sets forth the circumstances in which the 
remarriage of a surviving spouse shall not bar the furnishing 
of benefits to such surviving spouse.

Temporary separations that ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a).  In addition, the statement of the surviving 
spouse as to the reason for the separation will be accepted 
in the absence of contradictory information.  If the evidence 
establishes that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, business, or any other reason that did not show 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered as having been broken.  38 C.F.R. § 3.53(b).

Entitlement to death benefits may be granted, however, where 
a claimant, without knowledge of any legal impediment, 
entered into a marriage with a veteran that, but for the 
impediment, would have been valid, and she thereafter 
cohabited with him for one year or more immediately before 
his death or for any period of time if a child was born of 
the reported marriage or was born to them before such 
marriage.  Such a claimant is not eligible, however, if a 
claim is filed by a legal surviving spouse of the veteran who 
is found entitled to such benefits.  38 U.S.C.A. § 103(a); 
38 C.F.R. § 3.52.

After a careful review of the evidence, the Board concludes 
that the appellant's claim seeking recognition as the 
veteran's surviving spouse for the purpose of VA death 
pension benefits must be denied.  It is undisputed that the 
veteran and the appellant married in August 1959 and that 
they subsequently separated.  Based on a careful review of 
the evidence, the Board finds that that separation was not 
due to the misconduct of, or procured by the veteran, but 
instead was procured by the appellant.  

In support of this determination, the Board notes that while 
prosecuting this appeal, the appellant has asserted only that 
she and the veteran separated due to marital problems, and 
specifically, his jealousy.  In addition, in her May 2000 
statement, she reported that the veteran understood that she 
would not consider returning to the marriage unless he was 
able to control his jealousy, which shows that it was the 
appellant, rather than the veteran, who procured the 
separation.  This conclusion is also consistent with the 
appellant's relocation to South Carolina from the marital 
residence in New York, where the veteran remained until his 
death in 1995, as well as her subsequent marriage to BM, and 
possibly CJ.

In this regard, the Board reiterates that the RO cited the 
appellant's remarriages and noted that she held herself out 
openly to the public as the spouse of another person during 
the veteran's lifetime.  Indeed, as she acknowledged in her 
petition for an annulment of her marriage to BM, whose 
surname she had taken as her own, she ceremonially married 
him in South Carolina 1988.  Further, in support of her 
annulment application, she reported that, at the time of her 
marriage to BM, she was married to CJ, who was alive at the 
time of that 1988 marriage; the appellant did not even cite 
her marriage to the veteran.

This determination is also consistent with the information 
supplied by the veteran, when he completed numerous 
applications and forms, dated from 1982 to 1993.  Indeed, the 
Board observes that on no less than ten occasions, the 
veteran indicated that he was not married.  Further, he never 
reported otherwise and never sought additional compensation 
for a dependent spouse.  In fact, he filed forms specifically 
designed for those without dependents.  

In addition, the Board acknowledges that VA has not, to date, 
received a response to its May 2000 letter to BH seeking 
information relating to her father's marriages to AL and the 
appellant.  The Board notes, however, that regardless of what 
BH would report, the crucial fact here is that the appellant 
procured a separation from the veteran and remarried, at 
least once, during the veteran's lifetime.  As such, it is 
not surprisingly that she did not live with him continuously 
from the time of their marriage to the time of his death.  

In sum, the appellant and veteran separated in the mid-1970s, 
and it was neither temporary nor ordinary.  Further, the 
appellant acknowledges that at no point thereafter did she 
and the veteran even attempt to resume a marital 
relationship.  Instead, the appellant married at least one 
other man, BM, with whom she resided from 1988 to 1998; its 
unclear when she married CJ (CJ and her father have the same 
surname); however, the resolution of this fact would not 
change the outcome of this appeal.  In any event, she did not 
continuously cohabitate with the veteran until the time of 
his death in 1995; he lived in a nursing home in New York 
while she was residing with BM in Jasper County, South 
Carolina.  Further, the Board notes that because the 
appellant never remarried following the veteran's death, the 
provisions of 38 C.F.R. § 3.55 are, by their terms, not 
applicable to this appeal because the appellant remarried 
prior to the veteran's death and has not remarried since that 
time.  As such, the appellant is not entitled to recognition 
as the surviving spouse of the veteran for purposes of VA 
death benefits.  38 U.S.C.A. § 101; 38 C.F.R. §§ 3.50, 3.52. 
3.53.  




ORDER


Entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA improved death pension benefits 
purposes is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

